Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Allen Smith appeals the district court’s order denying his Motion for a Protective Order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 1:10-cr-00438-LMB-1 (E.D.Va. filed Apr. 27, 2012; entered Apr. 30, 2012). We dispense with oral argument because the facts and legal contentions are *868adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.